Citation Nr: 1449633	
Decision Date: 11/07/14    Archive Date: 11/12/14

DOCKET NO.  11-27 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a left knee condition, secondary to residuals of a fractured proximal fibula, with degenerative joint disease of the right knee.  

2.  Entitlement to an increased rating for residuals of a fractured proximal fibula, with degenerative joint disease of the right knee, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Vetean served on active duty from April 1880 to April 1984. 

This case comes before the Board of Veterans' Appeals (Board) on a timely appeal of a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied the Veteran's claim of service connection for a left knee disability and his claim of a rating in excess of 10 percent for a right knee disability.  The Veteran submitted his Notice of Disagreement (NOD) with these determinations in June 2011.  The RO issued a Statement of the Case (SOC) in September 2011, and the Veteran submitted a timely perfected appeal in October 2011.  The RO subsequently issued a Supplemental SOC in May 2014.
  
In September 2014, the Veteran testified at a video hearing before the undersigned Veterans Law Judge.  A transcript of that proceeding has been prepared and incorporated into the evidence of record.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Board finds that additional development of the claims is warranted. 

The Veteran testified at a hearing in September 2014.  At that time, he asserted that he has been seeking continuous treatment, approximately 5 or 6 times a year, at VA for his bilateral knees.  Specifically, the Veteran stated that he had last been to the VA for an appointment regarding his knees in August 2014.  He told the undersigned that his disability in his right knee had gotten worse in the past year and a half.  The Veteran testified that he was utilizing a knee brace for each knee and ambulating with the assistance of a cane, a walker, or a stroller walker.  Finally, the Veteran told the undersigned that his current physician had related his current left knee condition to his service-connected residuals of a fracture of the right proximal fibula, with degenerative joint disease of the right knee.  However, the most recent VA treatment records associated with the file are from January 2011.  Therefore, the RO shall request these and all other relevant ongoing medical records and associate them with the claims file. 38 U.S.C.A. 5103(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Additionally, the Board notes that although the Veteran was provided a VA examination that discussed his right knee condition, specifically the residuals of his fractured proximal fibula with degenerative joint disease of the right knee, the examiner did not conduct a VA examination to determine whether the Veteran's claimed left knee symptoms are related to his right knee condition.  The Board notes that in the VA treatment records available, the Veteran complains of pain in his left knee in VA treatment records dated from February 2006 through December 2010.  Throughout the treatment records, the clinicians noted that the Veteran had "probable" osteoarthritis of the left knee.  Thus, the Board finds that the Veteran should be afforded a VA examination to determine whether his current left knee condition is related to his right knee condition.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The RO shall request and obtain any VA medical records not already associated with the claims file, including any and all records dated from January 2011 to present.   If the search for any such records yields negative results, that fact shall be clearly noted and the Veteran must be informed in writing in accordance with 38 C.F.R. § 3.159(e).

2.  Schedule the Veteran for a VA examination to obtain a medical opinion as to whether the Veteran's left knee disability is related to his service-connected residuals of a right fractured proximal fibula, with degenerative joint disease of the right knee.  The claims file and a copy of this REMAND must be made available to and reviewed by the examiner in conjunction with conducting the examination of the Veteran.  All testing deemed necessary shall be undertaken, and the results should be reported in detail. 

The examiner should provide a diagnosis for any disability found in the left knee.  Then, the examiner is asked to provide an opinion on whether it is at least as likely as not (50 percent probability or greater) that any current left knee disability was caused or aggravated (permanent worsening of the underlying disability beyond its natural progress) by his right knee disability.  The Veteran contends that his right knee disability led his left knee disability. 

The medical rationale for all opinions expressed should be provided.  If any requested opinion cannot be offered without resorting to speculation, the examiner should indicate such in the examination report and explain why a non-speculative opinion cannot be offered.
3.  Upon completion of the above, the RO must readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and her representative should be furnished a Supplemental SOC, provided an opportunity to respond and the case should thereafter be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



